Case 4:18-cv-01044-HSG Document 184-2 Filed 05/10/19 Page 1 of 4




                 EXHIBIT A
               Case 4:18-cv-01044-HSG Document 184-2 Filed 05/10/19 Page 2 of 4




From:                           Luu-Varnes, Tracy <Tracy.Luu-Varnes@arentfox.com>
Sent:                           Thursday, April 25, 2019 1:39 PM
To:                             Andrea P Roberts
Cc:                             James Pistorino; Kevin Johnson; Edward DeFranco; 'John Nathan'; Anderson, Allan E.;
                                Stoops, Annie Y.
Subject:                        RE: TechShop Inc v. Rasure, et. al. Woods/Hilberman Trial Subpoena [IWOV-
                                AFDOCS.FID11184033]


                                                   [EXTERNAL EMAIL]


Hi Andrea,

I left a message for you this morning.

It is our position that the other actions have no bearing and relevance in the IP case, and thus, any questioning
as to those cases in the Rasure trial is improper. For example, the parties in the Knight Foundation lawsuit are
not parties in the Rasure matter. Also, both the Knight Foundation matter and the Trustee’s action do not
involve any claims regarding TechShop’s IP, Mr. Rasure or any of the defendants in the instant action. Let me
know if you would like to discuss further.

Regards,

Tracy Luu-Varnes
Attorney

Arent Fox LLP | Attorneys at Law
Gas Company Tower
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013
213.443.7664 DIRECT | 213.629.7401 FAX
tracy.luu-varnes@arentfox.com | www.arentfox.com



From: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Sent: Thursday, April 25, 2019 9:20 AM
To: Luu-Varnes, Tracy <Tracy.Luu-Varnes@arentfox.com>
Cc: James Pistorino <james@dparrishlaw.com>; Kevin Johnson <kevinjohnson@quinnemanuel.com>; Edward DeFranco
<eddefranco@quinnemanuel.com>; 'John Nathan' <jnathan155@yahoo.com>; Andrea P Roberts
<andreaproberts@quinnemanuel.com>; Anderson, Allan E. <Allan.Anderson@arentfox.com>; Stoops, Annie Y.
<Annie.Stoops@arentfox.com>
Subject: RE: TechShop Inc v. Rasure, et. al. Woods/Hilberman Trial Subpoena [IWOV-AFDOCS.FID11184033]

Tracy,

We cannot stipulate to “limit and exclude any elicitation of information from Mr. Woods and Mr. Hilberman
regarding the Knight Foundation lawsuit and the Trustee’s claim” because that description is too vague. Both
Woods and Hilberman are significant fact witnesses in this case, and we cannot be restricted from presenting
our case as we see fit merely because these witnesses are defending (or anticipating) other litigation. Nor are
                                                          1
                      Case 4:18-cv-01044-HSG Document 184-2 Filed 05/10/19 Page 3 of 4
we required to outline our line of questioning in advance. If there is specific information that you contend
should be excluded, or some particular privilege or protection in play, please provide us with the details and
then we can meet and confer about your specific request.

Thanks,
Andrea


Andrea Pallios Roberts
Of Counsel,
Quinn Emanuel Urquhart & Sullivan, LLP

555 Twin Dolphin Drive, 5th Floor
Redwood Shores, CA 94065
650-801-5023 Direct
650.801.5000 Main Office Number
650.801.5100 FAX
andreaproberts@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




From: Luu-Varnes, Tracy [mailto:Tracy.Luu-Varnes@arentfox.com]
Sent: Wednesday, April 24, 2019 10:49 AM
To: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Subject: FW: TechShop Inc v. Rasure, et. al. Woods/Hilberman Trial Subpoena [IWOV-AFDOCS.FID11184033]

                                                                       [EXTERNAL EMAIL]


Hi Andrea,

My email to you bounced back due to a typo in your email. Please see my email below.

Tracy Luu-Varnes
Attorney

Arent Fox LLP | Attorneys at Law
Gas Company Tower
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013
213.443.7664 DIRECT | 213.629.7401 FAX
tracy.luu-varnes@arentfox.com | www.arentfox.com



From: Luu-Varnes, Tracy
Sent: Wednesday, April 24, 2019 10:04 AM
To: james@dparrishlaw.com; courts@draperlaw.net; kevinjohnson@quinnemanuel.com;
andrearoberts@quinnemanuel.com; eddefranco@quinnemanuel.com; jnathan155@yahoo.com
Cc: Anderson, Allan E. <Allan.Anderson@arentfox.com>; Stoops, Annie Y. <Annie.Stoops@arentfox.com>
Subject: TechShop Inc v. Rasure, et. al. Woods/Hilberman Trial Subpoena [IWOV-AFDOCS.FID11184033]

Counsel,
                                                                                  2
                     Case 4:18-cv-01044-HSG Document 184-2 Filed 05/10/19 Page 4 of 4

We represent Daniel Woods and Mike Hilberman. We are writing to meet and confer with you regarding the
defendants’ subpoena to Mr. Woods and Mr. Hilberman to testify in the upcoming trial, TechShop, Inc. v. Rasure, et.
al.. We understand from the Witness List and the recently filed motions in limine that you are aware Mr. Woods and
Mr. Hilberman are defendants in the Knight Foundation lawsuit and are potential parties in a claim threatened by the
Trustee. It is our position that any information regarding either the Knight Foundation lawsuit and the Trustee’s
threatened claim against Mr. Woods and Mr. Hilberman has no bearing or relevance to any claim or defense in your
case. In addition, if such information is sought, it will inevitably require Mr. Woods and Mr. Hilberman to disclose
information that is privileged or protected. As such, we ask that you stipulate to limit and exclude any elicitation of
information from Mr. Woods and Mr. Hilberman regarding the Knight Foundation lawsuit and the Trustee’s claim.

Please let us know if you are willing to stipulate to the above by the end of today. If we do not hear from you, we will
proceed with seeking the appropriate relief with the Court.

Regards,

Tracy Luu-Varnes
Attorney

Arent Fox LLP | Attorneys at Law
Gas Company Tower
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013
213.443.7664 DIRECT | 213.629.7401 FAX
tracy.luu-varnes@arentfox.com | www.arentfox.com




CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you received this in error,
please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by return e-mail and promptly delete this
message and its attachments from your computer system. We do not waive attorney-client or work product privilege by the transmission of this message.




CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you received this in error,
please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by return e-mail and promptly delete this
message and its attachments from your computer system. We do not waive attorney-client or work product privilege by the transmission of this message.




                                                                                3
